Citation Nr: 0830280	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected enucleated right eye with retained foreign 
body in the right orbit.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1967.  Service personnel records in the veteran's 
claims file verify his status as a combat veteran, 
specifically his receipt of the Combat Infantryman Badge 
(CIB) and the Purple Heart.  See 38 U.S.C.A. § 1154(b) (West 
2002).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a rating in excess 
of 40 percent for enucleated right eye with retained foreign 
body in the right orbit.

In December 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) for additional 
development.

As a final preliminary matter, in an October 2007 statement, 
the veteran's representative appears to be filing a claim 
concerning whether there was clear and unmistakable error 
(CUE) in the May 2005 RO rating decision that denied service 
connection for hearing loss.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
enucleated right eye with retained foreign body in the right 
orbit is manifested by anatomical loss of the right eye, with 
corrected visual acuity of no worse than 20/40 in the 
remaining left eye.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
enucleated right eye with retained foreign body in the right 
orbit have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.84a, Diagnostic 
Code 6066 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to an 
increased evaluation for enucleated right eye with retained 
foreign body in the right orbit was received in December 
2003.  He was notified of the provisions of the VCAA by the 
RO and AMC in correspondence also dated in March 2004 and 
February 2008.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim as well as identified his duties in 
obtaining information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued for the increased rating 
claim in May 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

For the veteran's increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the March 2004 and February 2008 letters 
informed the veteran of the necessity of providing evidence 
demonstrating a worsening or increase in severity of his 
enucleated right eye with retained foreign body in the right 
orbit.  However, the Board notes that this letter did not 
provide the exact rating criteria necessary for entitlement 
to a higher disability and did not notify the claimant that 
he could provide medical or lay evidence demonstrating the 
effect that worsening or increase in severity of the 
disability has on his employment and daily life.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal 
Circuit Court held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish his 
increased rating claim.  In multiple written statements of 
record as well as in multiple VA examination reports and 
treatment notes of record, the veteran has discussed the 
daily physical restrictions and employment limitations 
resulting from his service-connected right eye disability.  
The veteran was also informed of the exact rating criteria 
needed for an increased evaluation for his right eye 
disability in the supplemental statement of the case issued 
in connection with the current appeal in May 2005.  
Consequently, actual knowledge is established by statements 
or actions by the claimant that demonstrates an awareness of 
what was necessary to substantiate his claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA and private 
treatment records pertaining to his claim have been obtained 
and associated with his claims file.  The veteran has also 
been provided with multiple VA medical examinations to assess 
the current state of his service-connected right eye 
disability.  Furthermore, the veteran has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and she has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

VA regulations provide that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near with 
record of the refraction.  Snellen's test type or its 
equivalent will be used.  Mydriatics should be routine, 
except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  See 38 C.F.R. § 4.75 
(2007).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2007)

Anatomical loss of 1 eye:

  606
3  
In the other eye 5/200 (1.5/60)
1005
6064
In the other eye 10/200 (3/60)
906
6064
In the other eye 15/200 (4.5/60)    
806
6064
In the other eye 20/200 (6/60)
706
6065
In the other eye 20/100 (6/30)
606
6065
In the other eye 20/70 (6/21)
606
6065
In the other eye 20/50 (6/15)
506
6066
In the other eye 20/40 (6/12)
406
Footnote: 
5 Also entitled to special monthly compensation. 
6 Add 10% if artificial eye cannot be worn; also entitled to 
special monthly compensation.
38 C.F.R. § 4.84a (2007)
See 38 C.F.R. § 4.84a, Diagnostic Code 6066 (2007).
Factual Background and Analysis

After a careful review of all pertinent evidence in light of 
the above-noted criteria, the Board has determined that the 
veteran's residuals of enucleated right eye with retained 
foreign body in the right orbit have been consistent with the 
criteria for no more than the currently assigned 40 percent 
rating.

A June 2002 VA optometry clinic treatment note detailed that 
the veteran had a left eye visual acuity of 20/20.  An August 
2002 VA neurology treatment note revealed head CT scan 
findings of prosthesic right globe with otherwise 
unremarkable study. 

In a March 2004 VA eye examination report, the veteran 
reported a history of ocular hypertension in left eye for the 
last 10 years.  The veteran indicated that he sees well out 
of his left eye for distance without glasses.  However, it 
was noted that he wears protective lenses anyway and also 
uses reading glasses.  The examiner indicated that the 
veteran had no other complaints or concerns and did not 
report any pain, periods of incapacitation, diplopia, visual 
field deficit, or visual symptoms.  Visual acuity in the left 
eye was listed as uncorrected far 20/20 and corrected near 
20/20.  Physical examination findings of the left eye were 
listed as healthy lid, lash, conjunctivae, cornea, iris, 
pupil, and lens.  The veteran was noted to have well-fitted 
right eye prosthesis of the right eye with no signs of 
infection.  Dilated fundoscopic evaluation revealed healthy 
optic nerve, macula, vasculature, and retina.  The examiner 
diagnosed the following conditions: 1) no diabetic eye 
disease; 2) status post enucleation, right eye, secondary to 
trauma with well-fitted prosthesis; and 3) history of ocular 
hypertension of the left eye well-controlled with 
medications. 

In a March 2008 VA eye examination report, the veteran 
reported a history of ocular hypertension in left eye well 
controlled by medication for the last 14 years.  The veteran 
indicated that his left eye distance vision was good and that 
he sees well up close with reading glasses.  The examiner 
indicated that the veteran did not report any pain, redness, 
discharge, periods of incapacitation, diplopia, visual field 
deficit, visual symptoms, additional eye trauma, or glaucoma.  
The veteran reported that he occasionally gets swelling of 
the right eyelids.  It was noted that the veteran was not 
currently symptomatic.  Left eye visual acuity was listed as 
uncorrected far 20/20; uncorrected near 20/50; corrected far 
20/20; and corrected near 20/20.  Evaluation of the veteran's 
anterior segment of the left eye revealed a healthy lid, 
lash, conjuntiva, cornea, iris, pupil, and lens.  Evaluation 
of the anterior segment of the veteran's right eye revealed a 
well fitted and polished prosthetics with clear orbital 
tissues.  There were no signs of any inflammation or 
infection in the orbit of the veteran's right eye.  Dilated 
fundoscopic evaluation revealed healthy optic nerve, macula, 
vasculature, and retina with no signs of diabetic retinopathy 
in the veteran's left eye.

After reviewing the claims file and conducting an 
examination, the examiner diagnosed the following conditions: 
1) no diabetic retinopathy; 2) status-post enucleation right 
eye secondary to trauma with well fitted prosthesis and clear 
orbital tissue; 3) ocular hypertension left eye with pressure 
well controlled by current ophthalmic medication; and 4) 
reported occasional right eyelid swelling with eyelids 
unremarkable on current examination with possible allergic 
etiology.  The examiner clearly indicated that current 
findings of the left eye as well as the enucleated right eye 
residuals were consistent with all past findings. 

Based upon the evidence of record, the Board finds the 
veteran's service-connected enucleated right eye with 
retained foreign body in the right orbit is presently 
manifested by anatomical loss of his right eye, with 
corrected visual acuity of no worse than 20/40 in his 
remaining left eye.  In fact, competent medical findings 
continually reflect a corrected visual acuity of 20/20 in the 
veteran's remaining left eye.  Consequently, the currently 
assigned 40 percent evaluation under Diagnostic Code 6066 
adequately reflects the current level of impairment 
associated with the veteran's ophthalmological disability.  
The veteran does not meet the schedular criteria for a higher 
rating, which would require visual acuity of 20/50 in the 
left eye.  Nor is it shown that the veteran cannot wear an 
artificial eye in the right eye socket, which would allow for 
an additional 10 percent rating.

Based on the foregoing reasons, the veteran's claim for 
entitlement to a rating in excess of 40 percent for his 
service-connected enucleated right eye with retained foreign 
body in the right orbit must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected enucleated right eye with retained foreign 
body in the right orbit is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


